DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 3/9/2021.  

Claims
Claims 1, 8, and 15 have been amended. 
Claims 1-20 are currently pending in the application and have been rejected as follows. 

Information Disclosure Statement(s)
The Information Disclosure Statement (IDS) that was filed on 3/10/2021 has been considered.


Response to Arguments
103
In regards to the applicant’s arguments regarding Blake not disclosing “in response to the determination that the ledger of the sparse peer is up-to-date, bootstrap the sparse peer”, the examiner respectfully disagrees.  Blake in section [0061] discloses that a copy of the current blockchain ledger is installed on the new blockchain node if the new blockchain node is being added to the blockchain.  Since the blockchain ledger needs to be installed onto the new 
The rest of the applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.   
112
The previous 112 rejections are withdrawn due to the claim amendments.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Dietcoin: Shortcutting the Bitcoin verification process for your smartphone” (“Frey”) and US 20180097779 A1 (“Karame”) and US 20180115538 A1 (“Blake”).

Per claims 1, 8, and 15, Frey discloses:
connect a blockchain (e.g. blockchain) network of a plurality of peers (e.g. full nodes) controlled by orderers (Section 3 – 3.1);
select a subset of data (e.g. shards) for replication from a blockchain ledger of the blockchain network to create a partial state of chain (Section 3-3.1);
receive blocks (e.g. block headers) that match the selection filters (e.g. bloom filters) from the plurality of the peers (e.g. full node) via a gossip (Section 3.4);
store the blocks in a ledger of the sparse peer (e.g. updates in view of the blockchain) (Section 3.4);
determine if the ledger of the sparse peer is up-to-date based on the partial state of the chain (e.g. verifies that he downloaded UTXO shards match the UTXO merkle root from the previous block) (Section 3.4).

Although Frey discloses the use of Bloom filters to receive a partial state of the blockchain, Frey does not specifically disclose specify data selection filters based on the partial state of the chain.  However Karame, in analogous art of blockchain transactions, discloses:
specify date selection filters (e.g. particulars of the filter) based on the partial state of the chain (e.g. type that should be used when forwarding transactions) (Section [0083]-[0088]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the partial state transaction filters of Karame for the bloom filters for public key obfuscation  
	
Although Frey/Karame discloses peers that operate with a partial state of the blockchain and are updated with the partial state of the blockchain, Frey does not specifically disclose in response to the determination that the ledger of the sparse peer is up-to-date, bootstrap the sparse peer.  However Blake, in analogous art of blockchains, discloses:
in response to the determination that the ledger of the sparse peer is up-to-date (e.g. copy of the current blockchain ledger is installed), bootstrap the sparse peer (e.g. blockchain node is being added to an existing network of one or more blockchain nodes) (Section [0061]).
Blake further discloses a memory (e.g. memory) storing one or more instructions; and a processor (e.g. processor) that when executing the one or more instructions is configured to: (Section 0115]).
It would have been obvious to one of ordinary skill in the art to include in the blockchain system of Frey/Karame the bootstrapping of the peer/node when the blockchain has been updated on the peer/node as taught by Blake since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both Frey and Blake disclose updating a blockchain node with ledger data.  Although the diet node of Frey is a node that is already currently part of the blockchain, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the existing diet node of 

Per claims 2, 9, and 16, Frey/Karame/Blake discloses all of the limitations of claims 1, 8, and 15 above.  Frey further discloses:
selectively endorse transactions executable based on the blocks from the ledger (e.g. download only relevant parts of the UTXO set) (Section 3, 3,1, and 3.4).

Per claims 3, 10, and 17, Frey/Karame/Blake discloses all of the limitations of claims 2, 9, and 16 above.  Frey further discloses:
maintain a set of indexes to apply the selection filters (e.g. bloom filters) and to select transactions based on the selection filters (e.g. transactions matching the diet nodes bloom filters) (Section 3.4).

Per claims 5, 12, and 19, Frey/Karame/Blake discloses all of the limitations of claims 1, 8, and 15 above.  Frey further discloses:
create a verifiable resource configuration to hold the selection filters (e.g. bloom filter) and to notify the plurality of the peers (e.g. full nodes) to receive data (e.g. block headers) that matches the selection filters (e.g. bloom filter) (Section 3.4).

Per claims 6, 13, and 20, Frey/Karame/Blake discloses all of the limitations of claims 1, 8, and 15 above.  Blake further discloses:
identify when the local ledger is up-to-date and the sparse peer is ready to be bootstrapped (e.g. copy of the current blockchain ledger is installed) (Section [0061]).

Per claims 7 and 14, Frey/Karame/Blake discloses all of the limitations of claims 1 and 8 above.  Frey further discloses:
continuously update the local ledger when the blocks that match the filters are received (e.g. diet node verifies the received headers and updates its view of the blockchain) (Section 3.4).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frey/Karame/Blake as applied to claims 1, 8, and 15 above, in further view of US 20110179020 A1 (“Ozzie”).

Per claims 4, 11, and 18, Frey/Karame/Blake do not specifically disclose expand the selection filters to scale up the partial state of the chain.  However Ozzie in analogous art of computer data feeds discloses:
expand the selection filters to scale up the partial state of the chain (e.g. filter set may be applied to the typical data feeds to adjust the set of data items comprising each data feed) (Section [0059] and Fig. 10).
It would have been obvious to one of ordinary skill in the art to include in the blockchain system of Frey/Karame/Blake the filtering of the data feed as taught by Ozzie since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both Frey and .  

Allowable Subject Matter
	The examiner reached out to Mr. Raffi Gostanian (Reg# 42595) on 6/8/2021 with proposed amendments to put the application into condition for allowance.  However a response was not received in time.  If the proposed amendments are made in the response to this office action, the application will be allowable.   

		Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims 1-20 are provisionally rejected under 35 U.S.C. 171 on the ground of double patenting since it is claiming the same system and method as that claimed in pending application 16130419.  This is a provisional non-statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  The independent claim 1 of application 16130419 disclose a similar invention as independent claims 1, 8, and 15 of this pending application.  Independent claim 1 of application 16130419 discloses “connecting the sparse peer to a plurality of peers in the blockchain network; selecting a subset of data to be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685